REYNOLDS, Justice,
concurring.
Having unwaveringly dissented from the Court’s reasoning in the original opinion, I, however, concur in the result of this opinion based upon the accepted principle “law of case doctrine.”
The state must agonizingly twist while facing the uncertainties of state elections at large to determine its representatives. Regrettably, despite the passage of 17 months, the legislature has been afforded but one, ever so brief, window of opportunity to effect constitutional redistricting.
WINTERSHEIMER, J., joins this concurring opinion.